t c memo united_states tax_court mitchell g mann petitioner v commissioner of internal revenue respondent docket no filed date mitchell g mann pro_se james j posedel for respondent memorandum opinion laro judge this case is before the court fully stipulated see rule tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax additions thereto of dollar_figure and dollar_figure under sec_6651 and respectively and a - - dollar_figure accuracy-related_penalty under sec_6662 following respondent’s concession that petitioner has no federal_income_tax liability for we must decide whether petitioner may receive a refund for that year we hold he may not unless otherwise indicated section references are to the applicable versions of the internal_revenue_code background petitioner never filed a federal_income_tax return respondent issued to petitioner a notice_of_deficiency for that year on date and petitioner while he resided in san diego california timely petitioned the court to redetermine respondent’s determinations shown therein on or about date petitioner filed a form_4868 extension of time to file u s individual tax returns with the commissioner and enclosed a dollar_figure payment petitioner later filed with the commissioner a second request for an extension of time to file his tax_return the commissioner granted both reguests on date petitioner paid another dollar_figure towards his tax_liability for discussion petitioner argues that he is entitled to a dollar_figure refund for because he tendered that amount to the commissioner as a deposit respondent argues that petitioner tendered the dollar_figure ' the parties stipulated incorrectly that the notice was issued on date to the commissioner as a payment of tax for and hence that he may not receive a refund of any of that amount because it was paid more than years before respondent issued the notice_of_deficiency we agree with respondent petitioner must demonstrate that his claim_for_refund is timely see flagg v commissioner tcmemo_1997_297 although sec_6512 bestows jurisdiction on this court to determine the existence and amount of any overpayment_of_tax to be refunded for a year before us sec_6512 b b prohibits us in this case from awarding a refund unless we determine that the refunded amount was paid within the period which would be applicable under sec_6511 or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment see also 516_us_235 the relevant provision of sec_6511 provides that when a claim_for_refund is outside the 3-year period of sec_6511l a the amount of the refund may not exceed the amount of tax paid within the years preceding the claim_for_refund see sec_6511 b sec_6511 a states that a claim_for_refund generally must be made within the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 amended sec_6513 for years ending after date q4e- years from the time the return was filed or if no return was filed by the taxpayer within years from the time the tax was paid petitioner tendered the dollar_figure to the commissioner with a form_4868 the court_of_appeals for the ninth circuit the court to which an appeal in this case lies has held that a remittance to the commissioner in such a situation is a payment of estimated_tax and not a deposit see 141_f3d_1306 9th cir we hold likewise see 54_tc_742 affd 445_f2d_985 10th cir see also baral v united_states u s _ - quarterly estimated_tax payment was a payment of tax and not a deposit because petitioner’s payment of the dollar_figure is considered paid on date see sec_6513 petitioner is not entitled to receive a refund of any of that amount see commissioner v lundy supra decision will be entered stating that there is no deficiency addition_to_tax or accuracy-related_penalty due from petitioner and there 1s no overpayment due to petitioner for
